Case 18-17338-jkf      Doc 3    Filed 11/05/18 Entered 11/05/18 15:26:28               Desc Main
                                 Document     Page 1 of 1




                                               Certificate Number: 01401-PAE-CC-031860957


                                                              01401-PAE-CC-031860957




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 5, 2018, at 1:29 o'clock PM EST, Scott Diclaudio
received from GreenPath, Inc., an agency approved pursuant to 11 U.S.C. § 111
to provide credit counseling in the Eastern District of Pennsylvania, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 5, 2018                       By:      /s/Jeremy Lark for Alyssa Schuster


                                               Name: Alyssa Schuster


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
